UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 30, 2007 DOLLAR TREE STORES, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or Other Jurisdiction of Incorporation) 0-25464 54-1387365 (Commission File Number) (I.R.S. Employer Identification No.) 500 Volvo Parkway Chesapeake, VA 23320 (Address of Principal Executive Offices and Zip Code) (757) 321-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 30, 2007, Dollar Tree Stores, Inc. (the “Company”) entered into an accelerated share repurchase program with Merrill Lynch International (“Merrill Lynch”) to repurchase $100 million of the Company’s common stock.This accelerated share repurchase program is part of the execution of a repurchase program authorized by the Company’s board of directors to repurchase up to $500 million of common shares that was previously announced on November 21, 2006. The material terms of the agreement are described below: This is a collared transaction in which the Company has agreed to repurchase for $100 million a number of shares to be determined based on the volume weighted average share price of the Company’s common stock during a specified period of time, subject to certain provisions that establish a minimum and maximum number of shares that may be repurchased.The minimum number of shares the Company has agreed to repurchase will be determined by dividing $100 million by approximately 110% of the volume weighted average share price of the Company’s common stock less an agreed upon discount over a period of up to four and one-half months following execution of the agreement.The maximum number of shares subject to repurchase will be determined by dividing $100 million by approximately 97.5% of the volume weighted average share price less an agreed upon discount over the same time period. The Company will initially receive 70% of the minimum number of shares. Up to fourand one-half months after the initial execution date, the Company will receive additional shares from Merrill Lynch depending on the volume weighted average price of the shares during that period, subject to the maximum share delivery provisions of the agreement. Under the agreement, the Company will pay $100 million to Merrill Lynch on September 4, 2007 and initially receive approximately 1.6 million common shares.
